DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant's election with traverse of Invention I, Species including lithium transition metal silicate, claims 1-11, 15, 28, and 29 in the reply filed on 8/6/21 is acknowledged.  The traversal is on the ground(s) that “it would not be unduly burdensome to search for all of the “different inventions” as defined by the Examiner, or at least to search for more than one of the “different inventions”.  This is not found persuasive because regardless of search method, inventions having different limitations will require different search strategies, and the time to consider the relevancy of collective references would increase proportionally, as well.  The MPEP § 608.02 recites that for the purposes of the initial requirement of a restriction, a serious burden on the examiner maybe prima facie shown if the examiner shows by appropriate explanation either separate classification, separate status in the art, or a different field of search as defined. Since the Examiner has shown a different classification for the different groups of claims, a burden for examining both groups has been shown.
The requirement is still deemed proper and is therefore made FINAL.
3.	Claims 12-14, 16-27, and 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/6/21.
Claim Objections
4.	Claim 1 is objected to because of the following informalities:  the limitation “to103  S/cm” in line 10 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “to 103  S/cm”.  Appropriate correction is required.
5.	Claim 28 is objected to because of the following informalities:  the limitation “to103  S/cm” in line 6 includes a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as  “to 103  S/cm”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3, 5-8, 10, 11, 15, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN108232138(A)) with citations from machine translation provided with this Office Action.
Regarding claim 1, Cui discloses  a lithium metal secondary battery ([0002], [0005]) comprising a cathode (positive electrode [0005]), an anode (negative electrode [0005]), and an electrolyte-separator assembly disposed between said cathode and said anode(solid electrolyte [0005]), wherein said anode comprises an anode current collector or an anode active material layer supported by an anode current collector ([0005]) and said cathode comprises:
a) A cathode active material layer(positive electrode active material core (11), Fig. 1, [0014]); and b) A cathode-protecting layer in physical contact with said cathode active material layer and in ionic contact with said electrolyte-separator assembly(ion conductive surface composite material layer 22, Fig. 1, [0014], [0036]), wherein said cathode-protecting layer has a thickness from 0.1 nm to 50 µm ([0016]) which overlaps the claim range  10 nm to 500 µm and comprising an electrically and ionically conducting network of cross-linked polymer chains having a lithium ion conductivity of 10-10 to 10-1 S/cm ([0016]) which overlaps the claim range of 10-8 to 5x10-2 S/cm and an electron conductivity of 10-3 to 10-7 S/cm([0016]) which overlaps the claim range from 10-8 to 103 S/cm, thus reading on the limitation.
	Cui is explicitly silent to the claimed ranges however  “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Regarding claim 2, Cui discloses all of the claim limitations as set forth above. Cui further discloses said electrolyte is selected from solid-state electrolyte([0005]).

Regarding claim 5, Cui discloses all of the claim limitations as set forth above. Cui further discloses  said cathode-protecting layer further comprises a liquid solvent that permeates into said conducting network of cross- linked polymer chains to form a conductive polymer gel([0016]-[0023]).
Regarding claim 6, Cui discloses all of the claim limitations as set forth above. Cui further discloses said cathode-protecting layer further comprises a liquid solvent that permeates into said conducting network of cross- linked polymer chains to form a conductive polymer gel([0016]-[0023]).
Regarding claim 7, Cui discloses all of the claim limitations as set forth above. Cui further discloses  said conducting network of cross-linked polymer chains further comprises from 0 to 49% additives ([0016]) which overlaps the claim range of 0.01% to 50% of an electrically non- conducting reinforcement material dispersed in said conducting network of cross-linked polymer chains to form a conducting network polymer composite, wherein said reinforcement material is selected from a glass fiber, ceramic fiber, polymer fiber, glass particle, ceramic particle, polymer particle, or a combination thereof([0023]).
Cui is explicitly silent to the claimed range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.

According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 10, Cui discloses all of the claim limitations as set forth above. Cui further discloses said lithium ion-conducting additive contains a lithium salt selected from lithium perchlorate (LiC1O4), lithium hexafluorophosphate (LiPF6), lithium borofluoride (LiBF4), lithium hexafluoroarsenide (LiAsF6), lithium trifluoro-methanesulfonate (LiCF3SO3), lithium bis(fluorosulfonyl)imide([0023]).
Regarding claim 11, Cui discloses all of the claim limitations as set forth above. Cui further discloses said cathode active material layer comprises a cathode active material selected from an inorganic material, an organic material, a polymeric material, sulfur ([0015]).
Regarding claim 15, Cui discloses all of the claim limitations as set forth above.  Cui further discloses said inorganic material is selected from a lithium transition metal silicate, denoted as Li2MSiO4, wherein M is selected from Fe, Mn, Co, Ni ([0015]).
Regarding claim 29, Cui discloses all of the claim limitations as set forth above. Cui further discloses  said lithium metal secondary battery comprises a rechargeable lithium metal cell, a lithium-sulfur cell, lithium air or lithium oxygen cell ([0034], [0015], [0002]).
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN108232138(A)) as applied to claim 1 above, in view of Zhamu (US 2013/0059174) hereinafter referred to as Zhamu ‘174.
Regarding claim 4, Cui discloses all of the claim limitations as set forth above. Cui does not explicitly disclose  said anode comprises an anode current collector but no anode active material when said battery is made.
	Zhamu ‘174 teaches  super-battery cell, comprising: (a) A positive electrode (cathode) comprising a cathode active material having a surface area to capture or store lithium thereon (the cathode active material is not a functionalized material, having no functional group to capture a lithium atom); (b) A negative electrode (anode) comprising an anode current collector; (c) A porous separator disposed between the two electrodes; (d) A lithium-containing electrolyte in physical contact with the two electrodes, wherein the cathode active material has a specific surface area of no less than 100 m2/g being in direct physical contact with the electrolyte to receive lithium ions therefrom or to provide lithium ions thereto; and (e) A lithium source implemented at the anode or cathode prior to a first discharge or a first charge cycle of the cell([0032]).  
	It would have been obvious to one of ordinary skill in the art to provide in the battery of Cui,  said anode comprises an anode current collector but no anode active material when said battery is made as taught by Zhamu ‘174 as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
10.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN108232138(A)) as applied to claims 1 and 8 above, in view of Zhamu et al.  (US 2017/0288211) hereinafter referred to as Zhamu ‘211.
2CO3, Li2O, Li2C204, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH20CO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R =a hydrocarbon group, 0< x ≤1, l≤y≤4.
	Zhamu ‘211 teaches an anode active material layer for a lithium battery(abstract). Zhamu ‘211 teaches this layer comprises multiple particulates of an anode active material, wherein at least a particulate is composed of one or a plurality of particles of a high-capacity anode active material being encapsulated by a thin layer of elastomeric material that has a lithium ion conductivity no less than 10−7 S/cm (preferably no less than 10−5 S/cm) at room temperature and an encapsulating shell thickness from 1 nm to 10 μm (abstract).  Zhamu ‘211 teaches the elastomeric material is an elastomer matrix composite containing a lithium ion-conducting additive dispersed in an elastomer matrix material, wherein said lithium ion-conducting additive is selected from Li2CO3, Li2O, Li2C2O4, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH2OCO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X═F, Cl, I, or Br, R=a hydrocarbon group, x=0-1, y=1-4 ([0026]).
	It would have been obvious to one of ordinary skill in the art to provide the battery of Cui with said lithium ion-conducting additive is selected from Li2CO3, Li2O, Li2C204, LiOH, LiX, ROCO2Li, HCOLi, ROLi, (ROCO2Li)2, (CH20CO2Li)2, Li2S, LixSOy, or a combination thereof, wherein X = F, Cl, I, or Br, R =a hydrocarbon group, 0< x ≤1, l≤y≤4 as taught by Zhamu ‘211 as simple substitution of one known element for another to obtain predictable results. MPEP 2143.  
11.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (CN108232138(A)) as applied to claim 1  above, in view of Roumi  (US 2013/0224632) as cited in IDS dated  4/15/21. 
-8 to 5 x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm.
	Roumi teaches use of a coating in embodiments of the invention is also useful in protecting a Li anode from moisture, say a by a hydrophobic coating on the separator, for example in a lithium-air and lithium water electrochemical cell([0046]).  Roumi teaches said anode further comprises an anode-protecting layer implemented between said anode active layer or current collector and said electrolyte-separator assembly (first electronically and ionically conductive layer comprises a coating coated on the negative electrode [0068], [0079], [0073], [0065]), wherein said anode-protecting layer has a thickness selected from the range of 50 nm to 5 µm ([0070]) which is within the claim range from 10 nm to 500 µm and comprises an electrically and ionically conducting network of cross-linked polymer chains (the first electronically and ionically conductive layer comprises conjugated polymers such as polyanilines [0066]) having an electron conductivity equal to 10 S/cm ([0069]) which is within  the claim range from 10-8 to 103 S/cm but does not explicitly disclose a lithium ion conductivity preferably from 10-8 to 5 x10-2 S/cm.  Since Roumi teaches conjugated polymer such as polyanilines, the polymer of Roumi necessarily possesses the same lithium ion conductivity of Applicant. MPEP 2112.01.
It would have been obvious to one of ordinary skill in the art to provide the battery of Cui with  said anode further comprises an anode-protecting layer implemented between said anode -8 to 5 x10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm as taught by Roumi as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.